                                          Case 5:15-cv-01716-BLF Document 400 Filed 03/22/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                   Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                        ORDER SETTING CASE
                                   9                                                       MANAGEMENT CONFERENCE
                                                 v.                                        FOR THURSDAY, MARCH 28, 2019,
                                  10                                                       AT 2:00 P.M.
                                         INTERDIGITAL, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby SETS a case management conference for Thursday, March 28, 2019,

                                  14   at 2:00 P.M. to discuss the trial schedule including the issue of bifurcation. The parties may

                                  15   appear telephonically through CourtCall. No case management conference statement is required.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 22, 2019

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
